Citation Nr: 0712209	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-43 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for pyoderma gangrenosum of 
the ankles and feet, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1992 to 
December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an August 2000 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Oakland, California.  The veteran testified 
before the undersigned Veterans Law Judge in September 2006 
at the Oakland RO; a transcript of that hearing is associated 
with the claims folder.  

The Board observes that the RO is under the impression that 
the veteran's current claim on appeal is whether new and 
material evidence has been submitted to reopen a previously 
disallowed claim of entitlement to service connection for 
pyoderma gangrenosum of the ankles and feet.  However, 
careful review of the claims folder reveals that the veteran 
filed a Notice of Disagreement (NOD) with the August 2000 RO 
rating decision denying service connection for pyoderma 
gangrenosum.  This NOD was received in June 2001.  Since it 
was received within one year of notice of the August 2000 
rating decision it was timely.  38 C.F.R. § 20.302(a).  
However, the RO failed to issue a Statement of the Case in 
accordance with 38 C.F.R. § 19.28 with respect to this NOD.  
Rather, when the veteran wrote to the RO in August 2002 
inquiring about his pyoderma gangrenosum claim, the RO 
interpreted this communication as a request to reopen a 
previously disallowed claim.  The Board finds that such 
interpretation was made in error and the veteran's appeal of 
the August 2000 denial was still on-going at such time.

In light of the above, the Board will therefore not discuss 
whether the veteran has submitted new and material evidence 
sufficient to reopen his claim.  Rather, the Board finds that 
the claim currently on appeal is the original August 2000 
denial of service connection for pyoderma gangrenosum.

Finally, in September 2006, the veteran withdrew, in writing, 
his appeal of the claims for service connection for right 
knee and right hip disorders.  See 38 C.F.R. § 20.204 (2006).  
Hence, those issues are no longer in appellate status.


FINDING OF FACT

The veteran's pyoderma gangrenosum of the ankles and feet is 
related to his active military service.


CONCLUSION OF LAW

Pyoderma gangrenosum of the ankles and feet was incurred in 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)).

Analysis

As an initial matter, the Board notes that, in addition to 
claiming direct service connection for pyoderma gangrenosum 
of the ankles and feet, the veteran contends that his skin 
disorder should be service-connected under the regulations 
applicable to Persian Gulf War veterans as due to an 
undiagnosed illness.  Generally, the Board considers and 
discusses all possible theories of entitlement; however, 
since the Board is granting the veteran's claim on a direct 
basis, there is no need to discuss whether his pyoderma 
gangrenosum should be service-connected under 38 C.F.R. 
§ 3.317 as due to an undiagnosed illness.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he has a current skin disorder of 
his ankles and feet that is somehow related to his Gulf War 
service in support of Operation Desert Storm/Shield.  
According to his testimony, the veteran was stationed in the 
Persian Gulf region twice during service, August to December 
1994 and December 1995 to March 1996.  Personnel records show 
that he received the Southwest Asia Service Medal and that he 
was stationed in the Gulf War Theater of Operations in 
December 1995.  The veteran did not testify that he developed 
his skin disorder during service.  Rather, he testified that 
the first ulceration appeared four months after service 
separation in April 1997 and that doctors have ruled out 
traditional medical etiologies of this disorder.

The veteran's medical records show that his skin disorder has 
been variously diagnosed as cellulitis, chronic dermatitis, 
and pyoderma gangrenosum, since first appearing in April 
1997.  However, the predominant diagnosis since December 2001 
has been chronic pyoderma gangrenosum.  Descriptions 
throughout the veteran's medical record note that his 
pyoderma gangrenosum is manifested by skin lesions on both 
ankles and feet reappearing every five to six months.

Many of the veteran's medical records indicate that his 
pyoderma gangrenosum is of unknown etiology.  Records reflect 
extensive testing, including a biopsy, which resulted in no 
known cause.  However, also of record is an October 2006 VA 
medical record from the veteran's dermatologist.  This 
dermatology record indicates that he has been diagnosed with 
pyoderma gangrenosum beginning in April 1997 and that a full 
range of blood tests and examinations have failed to reveal a 
known medical cause.  However, the veteran reported a history 
of multiple vaccinations during his active military service 
which were necessary for overseas service in the Persian 
Gulf.  The dermatologist then opined that it is more likely 
than not that the veteran's multiple vaccinations during 
service caused his pyoderma gangrenosum.  Such opinion is 
supported by general medical thought that pyoderma 
gangrenosum is thought to be due an immunologic disturbance.

The Board notes that the veteran's service medical records do 
not contain a vaccination history card.  However, the Board 
is satisfied that there is sufficient evidence of record that 
he traveled overseas during service, including travel to the 
Persian Gulf region.  Thus, it is reasonable to assume that 
he received various vaccinations during service.  Moreover, 
it is important to note that the October 2006 dermatology 
opinion does not attribute his pyoderma gangrenosum to a 
specific vaccination.  Thus, it is unnecessary to verify that 
he received any specific vaccination.

The October 2006 VA dermatology record provides a positive 
nexus opinion relating the veteran's current pyoderma 
gangrenosum to service.  The content of this opinion 
demonstrates the physician's familiarity with the history of 
his skin disorder and the bases for this medical opinion are 
carefully explained.  In light of such evidence, the Board is 
satisfied that the record demonstrates that the veteran's 
pyoderma gangrenosum of the ankles and feet is related to his 
active military service.  As such, service connection is 
warranted.


ORDER

Entitlement to service connection for pyoderma gangrenosum of 
the ankles and feet is granted.

____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


